DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 11 recites in the last line, “or whether more data to update the machine learning data structure” which is incomplete.  The limitation should recite, “or whether more data to update the machine learning data structure is needed.”  Dependent claims to claim 11 are likewise objected to for the same reason.
Claims 16-20 recite “A method of claim” and should recite “The method of claim” since they are dependent claims referring back to their independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 8, 10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 2, 7, and 12 recite, “a best action” and “the best action” however, “best action” is a relative term without know by what standard to judge if an action is best or not.  While the specification discusses high q-values as being be desirable, the claims do not limit the breadth to any such specific interpretation.  The other claims are rejected for their dependence on these three claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (hereinafter Nie), Q-Learning Based Power Control Algorithm for D2D Communication, in view of Preston, U.S. Patent 8,347,384.
Regarding Claim 1, Nie discloses a method for operating a first electronic device, the method comprising: 
generating a decision-making data structure [“multiple small ones” §III.C ¶1] using a machine learning data structure [“large Q-value table” §III.C ¶1]; 
transmitting, to a second electronic device [“agents” §III.C ¶2], the decision-making data structure [“Distributed Q-learning” §III.C ¶1] different from the machine learning data structure [“small ones” §III.C ¶1]; 
receiving, from the second electronic device, result data regarding a result of the second electronic device performing a selected action selected from the decision-making data structure [“Q-values in each Q-table will be updated” §III.C, ¶1; “Distributed Q-learning” §III.C ¶1]; and 
updating the machine learning data structure using the result data [“Q-learning algorithm adjusts Q-value according to the update rule” §III.A ¶6], 
wherein the machine learning data structure includes data regarding a plurality of states [“states” §III.A ¶2; “Q-value tables” §III.C ¶1], and data regarding a plurality of possible actions for each of the plurality of states [“actions” §III.A ¶2; “Q-value tables” §III.C ¶1], 
However, Nie fails to explicitly disclose wherein the decision-making data structure includes additional information, and 
wherein the additional information indicates at least one of whether data regarding each of the plurality of states is complete for the second electronic device to obtain the result data or whether more data to update the machine learning data structure is needed.
Preston discloses wherein the decision-making data structure includes additional information [“a full decision on transitions cannot be made because more data is required” col. 17, lines 24-25], and 
wherein the additional information indicates at least one of whether data regarding each of the plurality of states is complete for the second electronic device to obtain the result data or whether more data to update the machine learning data structure is needed [“a full decision on transitions cannot be made because more data is required” col. 17, lines 24-25].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie and Preston before him before the effective filing date of the claimed invention, to modify the method of Nie to incorporate the determination that more data is require for further calculations of Preston.
Given the advantage of increasing accurate by having the required data to make a proper decision, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Nie and Preston disclose the method of claim 1.  Nie further discloses wherein the decision-making data structure includes data regarding the plurality of states [“states” §III.A ¶2], and data regarding one action, which is decided as a best action, for each of the plurality of states [“actions” §III.A ¶2].
However, Nie fails to explicitly disclose wherein the additional information indicates at least one of (i) whether data regarding each of the plurality of states, based on which a decision is made that the one action is the best action for each of the plurality of states, is complete data to make the decision or (ii) whether more data to update the machine learning data structure is needed to confirm that the decision of the one action as the best action is a correct decision.
Preston discloses wherein the additional information indicates at least one of (i) whether data regarding each of the plurality of states, based on which a decision is made that the one action is the best action for each of the plurality of states, is complete data to make the decision or (ii) whether more data to update the machine learning data structure is needed to confirm that the decision of the one action as the best action is a correct decision [“a full decision on transitions cannot be made because more data is required” col. 17, lines 24-25].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie and Preston before him before the effective filing date of the claimed invention, to modify the method of Nie to incorporate the determination that more data is require for further calculations of Preston.
Given the advantage of increasing accurate by having the required data to make a proper decision, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Nie and Preston disclose the method of claim 2.  Nie further discloses wherein the machine learning data structure further comprises a Q-table regarding a Q- value associated with each of the plurality of possible actions for each of the plurality of states [“large Q-value table” §III.C ¶1], 
wherein the one action for each of the plurality of states in the decision-making data structure corresponds to an action with a highest Q-value among the plurality of possible actions for each of the plurality of states in the machine learning data structure [“Q-values (or action value) is the expected return of taking action a” §III.A ¶5; “learns optimal policy” §III.A ¶1].

Regarding Claim 4, Nie and Preston disclose the method of claim 1.  Nie further discloses distributed q-learning and further discloses comprising generating a plurality of decision-making data structures [“multiple small ones” §III.C ¶1] using a plurality of machine learning data structures [“large Q-value table” §III.C ¶1].
However, Nie fails to explicitly disclose wherein the plurality of machine learning data structures respectively correspond to a plurality of electronic devices connected to the first electronic device, and 
wherein the plurality of decision-making data structures respectively correspond to the plurality of electronic devices connected to the first electronic device.
Preston discloses wherein the plurality of machine learning data structures respectively correspond to a plurality of electronic devices connected to the first electronic device [“Internet-connected computers and networks” col. 1, lines 23-24], and 
wherein the plurality of decision-making data structures respectively correspond to the plurality of electronic devices connected to the first electronic device [“Internet-connected computers and networks” col. 1, lines 23-24].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie and Preston before him before the effective filing date of the claimed invention, to modify the combination to incorporate the plurality of computers networked together of Preston.
Given the advantage of distributed computing providing faster and more efficient computations, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Nie and Preston disclose the method of claim 3.  Nie further discloses wherein the decision-making data structure further comprises a look-up table regarding each of the plurality of states and the action with the highest Q-value [“large Q-value table” §III.C ¶1; “learns optimal policy” §III.A ¶1].

Claim 6 is rejected on the same grounds as claim 1.  Nie further discloses a memory storing a machine learning data structure [“small handheld devices” §I ¶1]; a transceiver [“cellular system” §I ¶1;  “wireless communication” §I ¶5]; and at least one processor [“small handheld devices” §I ¶1].

Claims 7-10 is rejected on the same grounds as claim 2-5, respectively.

Regarding Claim 11, Nie discloses an apparatus of a second electronic device, the apparatus comprising: 
a memory [“small handheld devices” §I ¶1]; 
5at least one sensor [“interacting with environment” §III.A ¶1]; 
a transceiver [“cellular system” §I ¶1;  “wireless communication” §I ¶5]; and 
at least one processor [“small handheld devices” §I ¶1], 
wherein the at least one processor is configured to: 
control the transceiver to receive, from a first electronic device, a decision-making data structure generated by the first electronic device [“Distributed Q-learning” §III.C ¶1; “multiple small ones” §III.C ¶1], 
control the at least one sensor to obtain state information on a current state of the second electronic device [“interacting with environment” §III.A ¶1], 
select an action from the decision-making data structure using the state information [“A is the finite set of agent actions…selects an action” §III.A ¶2], 
perform the selected action [“makes a transition to new state” §III.A ¶2] , and 
control the transceiver to transmit, to the first electronic device, result data regarding a result of the performing the selected action [“Distributed Q-learning” §III.C ¶1], 
wherein the decision-making data structure is generated [“multiple small ones” §III.C ¶1] using a machine learning data structure different from the decision-making data structure [“large Q-value table” §III.C ¶1], 
wherein the machine learning data structure comprises data regarding a plurality of states [“states” §III.A ¶2; “Q-value tables” §III.C ¶1], and data regarding a plurality of possible actions for each of the plurality of states [“actions” §III.A ¶2; “Q-value tables” §III.C ¶1].
However, Nie fails to explicitly disclose wherein the decision-making data structure includes additional information, and 
wherein the additional information indicates at least one of whether the data regarding each of the plurality of states is complete for the second electronic device to obtain the result data or whether more data to update the machine learning data structure.
Preston discloses wherein the decision-making data structure includes additional information [“a full decision on transitions cannot be made because more data is required” col. 17, lines 24-25], and 
wherein the additional information indicates at least one of whether data regarding each of the plurality of states is complete for the second electronic device to obtain the result data or whether more data to update the machine learning data structure [“a full decision on transitions cannot be made because more data is required” col. 17, lines 24-25].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie and Preston before him before the effective filing date of the claimed invention, to modify the method of Nie to incorporate the determination that more data is require for further calculations of Preston.
Given the advantage of increasing accurate by having the required data to make a proper decision, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 12-13 are rejected on the same grounds as claim 2-3, respectively.

Regarding Claim 14, Nie and Preston disclose the apparatus of claim 13.  Nie further discloses wherein the at least one processor is further configured to control the transceiver to receive, from the first electronic device, an updated decision-making data structure generated by the first electronic device [“Distributed Q-learning” §III.C ¶1], and 
wherein the updated decision-making data structure is generated, using the machine learning data structure that is updated based on the result data [“algorithm adjusts Q-value according to the update rule” §III.A ¶6; “Distributed Q-learning can decompose the large Q-value table in team-Q to multiple small ones” §III.C ¶1].

Claim 15 is rejected on the same grounds as claim 5. 

Regarding Claim 18, Nie and Preston disclose a method of claim 1.  Nie further discloses wherein the receiving the result data is performed based on whether there is a functional network connection over a communication network between the first electronic device and the second electronic device [“cellular system” §I ¶1; “cellular network” §1 ¶5; Note: If the network is not functional, then the data will be not transmitted. ].

Regarding Claim 19, Nie and Preston disclose a method of claim 1.  Nie further discloses wherein the receiving the result data is performed based on a predetermined event [“The Q-values in each Q-table will be updated only when the next Q-value is greater than current Q-value. The update rule can be expressed by formula (14).” §III.C ¶1], and wherein the predetermined event includes an update request from the first electronic device [“The Q-values in each Q-table will be updated only when the next Q-value is greater than current Q-value. The update rule can be expressed by formula (14).” §III.C ¶1].

Regarding Claim 20, Nie and Preston disclose a method of claim 1.  Nie further discloses further comprising: updating the decision-making data structure using an updated machine learning data structure [“Q-values in each Q-table will be updated only when the next Q-value is greater than current Q-value” §III.C ¶1; “Q-learning iterations” §IV ¶3]; 
transmitting, to the second electronic device, the updated decision-making data structure according to a predetermined period [“decompose the large Q-value table in team-Q to multiple small ones” §III.C ¶1; “Distributed Q-learning” §III.C ¶1]; and 
receiving, from the second electronic device, updated result data regarding a result of the second electronic device performing an action selected from the updated decision-making data structure [“Q-values in each Q-table will be updated” §III.C, ¶1; “Distributed Q-learning” §III.C ¶1].

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie and Preston, further in view of Uky.
Regarding Claim 16, Nie and Preston disclose a method of claim 4.  Nie further discloses a randomly-selected action based on a first specified probability level is to be taken instead of an action that is mapped to a corresponding state of the plurality of states [“choose action randomly with probability” §III.B ¶7; “select action randomly” Algorithm 1].
However, Nie fails to explicitly disclose wherein the additional information includes a first bit indicating whether.
Uky discloses wherein the additional information includes a first bit indicating whether [“flags should only have 2 values” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie, Preston, and Uky before him before the effective filing date of the claimed invention, to modify the combination to incorporate the Boolean bits of Uky.
Given the advantage of sending the information in an efficient and compact manner in order to refine and update the q-tables, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 17, Nie and Preston disclose a method of claim 1.  Nie further discloses the result data is to be transmitted from the second electronic device [“Distributed Q-learning” §III.C ¶1], and the result data is to be transmitted from the second electronic device [“Distributed Q-learning” §III.C ¶1].
However, Nie fails to explicitly disclose wherein the additional information includes a first bit indicating whether, and 
wherein the receiving the result data is performed based on a value of a second bit indicating that.
Uky discloses wherein the additional information includes a first bit indicating whether [“flags should only have 2 values” ¶3], and 
wherein the receiving the result data is performed based on a value of a second bit indicating that [“flags should only have 2 values” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nie, Preston, and Uky before him before the effective filing date of the claimed invention, to modify the combination to incorporate the Boolean bits of Uky.
Given the advantage of sending the information in an efficient and compact manner in order to refine and update the q-tables, one having ordinary skill in the art would have been motivated to make this obvious modification.


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.
Additionally, any claim amendments for any reason should include remarks indicating clear support in the originally filed specification.


Response to Arguments
Regarding the prior art rejections of claim 1, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) the references fail to disclose  a server and client setup for the machine learning structure, 2) the references fail to disclose additional information the discloses if the data is complete or more is required.  Applicant’s arguments with respect to the second argument have been considered but are moot because the arguments do not apply to the references being used in the current rejection.  Examiner disagrees with the first argument for at least the following reasons.
Nie discloses Q-learning using a distributed system over a cellular or wireless network.  The large Q-table is decomposed into smaller Q-value tables.  These smaller Q-tables are run on the multiple agents (e.g. handheld devices).  This data would be sent to the device agents over the network.  This would include both transmitting and receiving of data in order to conduct the distributed learning.  A person having ordinary skill in the art understands that distributed learning is used to learn larger data faster, and that the data is recombined in the initial location once completed.  For at least these reasons, the rejections are maintained.
Regarding the prior art rejections of claim 2 and claim 4, Applicant’s arguments with respect to the second argument have been considered but are moot because the arguments do not apply to the references being used in the current rejection.  

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123